--------------------------------------------------------------------------------

Exhibit 10.3

REGISTRATION RIGHTS AGREEMENT

          This REGISTRATION RIGHTS AGREEMENT (this “Agreement”) is made and
entered into as of September 27, 2010, by and among Yayi International Inc., a
Delaware corporation (the “Company”), the investors identified on Schedule A
hereto (each, including their respective successors and assigns, an “Investor”
and collectively, the “Investors”) and, with respect to certain sections hereof,
Euro Pacific Capital, Inc. (the “Investor Representative”).

          WHEREAS, in connection with the Securities Purchase Agreement by and
among the parties hereto of even date herewith (the “Purchase Agreement”), the
Company has agreed, upon the terms and subject to the conditions set forth in
the Purchase Agreement, to issue and sell to each Investor units comprised of
(i) one 9% convertible promissory note in the aggregate principal amount of
$10,000 and (ii) one Series F Warrant to purchase 1,250 shares of the Company’s
common stock, $0.001 par value per share (the “Common Stock”) at an exercise
price of $2.50 per share; and

          WHEREAS, in accordance with the terms of the Purchase Agreement, the
Company has agreed to provide certain registration rights under the Securities
Act of 1933, as amended, and the rules and regulations thereunder, or any
similar successor statute (collectively, the “Securities Act”), and applicable
state securities laws.

          NOW, THEREFORE, in consideration of the premises and the mutual
covenants contained herein and other good and valuable consideration, the
receipt and sufficiency of which are hereby acknowledged, the Company and each
of the Investors hereby agree as follows:

          1.       Definitions. Capitalized terms used and not otherwise defined
herein that are defined in the Purchase Agreement will have the respective
meanings given such terms in the Purchase Agreement. As used in this Agreement,
the following terms have the respective meanings set forth in this Section 1:

                    “Advice” has the meaning set forth in Section 8(e).

                    “Commission Comments” means written comments pertaining
solely to Rule 415 which are received by the Company from the Commission to a
filed Registration Statement, which either (i) requires the Company to limit the
number of Registrable Securities which may be included therein to a number which
is less than the number sought to be included thereon as filed with the
Commission or (ii) requires the Company to either exclude Registrable Securities
held by specified Holders or deem such Holders to be underwriters with respect
to Registrable Securities they seek to include in such Registration Statement.

                    “Cut Back Shares” has the meaning set forth in Section 2(b).

                    “Effective Date” means, as to a Registration Statement, the
date on which such Registration Statement is first declared effective by the
Commission.

--------------------------------------------------------------------------------

                    “Effectiveness Date” means (a) with respect to the initial
Registration Statement required to be filed pursuant to Section 2(a), the
earlier of: (i) the 180th day following the Final Closing Date and (ii) the
fifth Trading Day following the date on which the Company is notified by the
Commission that the initial Registration Statement will not be reviewed or is no
longer subject to further review and comments; (b) with respect to any
additional Registration Statements required to be filed pursuant to Section
2(a), the earlier of: (i) the 180th day following the applicable Filing Date for
such additional Registration Statement(s) and (ii) the fifth Trading Day
following the date on which the Company is notified by the Commission that such
additional Registration Statement(s) will not be reviewed or is no longer
subject to further review; (c) with respect to any additional Registration
Statements required to be filed solely due to SEC Restrictions, the earlier of:
(i) the 180th day following the applicable Restriction Termination Date and (ii)
the fifth Trading Day following the date on which the Company is notified by the
Commission that such Registration Statement will not be reviewed or is no longer
subject to further review and comments; (d) with respect to a Registration
Statement required to be filed under Section 2(c), the earlier of: (i) the 180th
day following the date on which the Company becomes eligible to utilize Form S-3
to register the resale of Common Stock; provided, that, if the Commission
reviews and has written comments to such filed Registration Statement that would
require the filing of a pre-effective amendment thereto with the Commission,
then the Effectiveness Date under this clause (d)(i) shall be the 180th day
following the date on which the Company becomes eligible to utilize Form S-3 to
register the resale of Common Stock, and (ii) the fifth Trading Day following
the date on which the Company is notified by the Commission that the
Registration Statement will not be reviewed or is no longer subject to further
review and comments; (e) with respect to a Registration Statement required to be
filed under Section 2(d), the earlier of: (i) the 180th day following the Make
Good Shares Delivery Date; provided, that, if the Commission reviews and has
written comments to such filed Registration Statement that would require the
filing of a pre-effective amendment thereto with the Commission, then the
Effectiveness Date under this clause (e)(i) shall be the 180th day following the
Make Good Shares Delivery Date, and (ii) the fifth Trading Day following the
date on which the Company is notified by the Commission that the Registration
Statement will not be reviewed or is no longer subject to further review and
comments.

                    “Effectiveness Period” means, as to any Registration
Statement required to be filed pursuant to this Agreement, the period commencing
on the Effective Date of such Registration Statement and ending on (a) the date
that all of the Registrable Securities covered by such Registration Statement
have been publicly sold by the Holders of the Registrable Securities included
therein, or (b) such time as all of the Registrable Securities covered by such
Registration Statement may be sold by the Holders without volume restrictions
pursuant to Rule 144 as determined by the counsel to the Company pursuant to a
written opinion letter to such effect, addressed and acceptable to the Company's
transfer agent and the affected Holders.

                    “Exchange Act” means the Securities Exchange Act of 1934, as
amended.

                    “Filing Date” means (a) with respect to the initial
Registration Statement required to be filed pursuant to Section 2(a), the 30th
day following the Final Closing Date; (b) with respect to any additional
Registration Statements required to be filed pursuant to Section 2(a), the 30th
day following the Effective Date for the last Registration Statement filed
pursuant to this Agreement under Section 2(a); (c) with respect to any
additional Registration Statements required to be filed due to SEC Restrictions,
the 30th day following the applicable Restriction Termination Date; (d) with
respect to a Registration Statement required to be filed under Section 2(c), the
30th day following the date on which the Company becomes eligible to utilize
Form S-3 to register the resale of Common Stock; (e) with respect to the
Registration Statement required to be filed under Section 2(d), the 30th day
following the Make Good Shares Delivery Date

2

--------------------------------------------------------------------------------

                    “FINRA” means the Financial Industry Regulatory Authority,
Inc.

                    “Holder” or “Holders” means the holder or holders, as the
case may be, from time to time of Registrable Securities and, if other than an
Investor, a Person to whom the rights hereunder have been properly assigned
pursuant to Section 7 hereof.

                    “Indemnified Party” has the meaning set forth in Section
5(c).

                    “Indemnifying Party” has the meaning set forth in Section
5(c).

                    “Investment Amount” means, with respect to each Investor,
the Investment Amount indicated on such Investor’s signature page to this
Agreement, which is also reflected on the Schedule of Investors attached hereto
as Schedule A.

                    “Losses” has the meaning set forth in Section 5(a).

                    “Make Good Shares Delivery Date” means the date on which the
Make Good Shares are required to be delivered to the Investors pursuant to the
Make Good Escrow Agreement.

                    “New York Courts” means the state and federal courts sitting
in the City of New York, Borough of Manhattan.

                    “Proceeding” means an action, claim, suit, investigation or
proceeding (including, without limitation, an investigation or partial
proceeding, such as a deposition), whether commenced or threatened.

                    “Prospectus” means the prospectus included in a Registration
Statement (including, without limitation, a prospectus that includes any
information previously omitted from a prospectus filed as part of an effective
registration statement in reliance upon Rule 430A promulgated under the
Securities Act), as amended or supplemented by any prospectus supplement, with
respect to the terms of the offering of any portion of the Registrable
Securities covered by a Registration Statement, and all other amendments and
supplements to the Prospectus, including post-effective amendments, and all
material incorporated by reference or deemed to be incorporated by reference in
such Prospectus.

                    “Registrable Securities” means: (i) any shares of Common
Stock issuable upon the conversion of the Notes issued to Investors pursuant to
the Purchase Agreement, (ii) the Make Good Shares, as applicable, (iii) any
shares of Common Stock issuable upon the exercise of Series F Warrants issued to
the Investors pursuant to the Purchase Agreement, (iv) any shares of Common
Stock issuable upon the exercise of warrants issued to any placement agent as
compensation in connection with the financing that is the subject of the
Purchase Agreement (“Placement Agent Warrant Shares”) and (v) any securities
issued or issuable upon any stock split, dividend or other distribution,
recapitalization or similar event, or any price adjustment as a result of such
stock splits, reverse stock splits or similar events with respect to any of the
securities referenced in (i) – (iv) above. Notwithstanding the foregoing, a
security shall cease to be a Registrable Security for purposes of this Agreement
from and after such time as the Holder of such security may resell such security
without volume restrictions under Rule 144, as determined by the counsel to the
Company pursuant to a written opinion letter to such effect, addressed and
acceptable to the Company’s transfer agent and the affected Holders.

3

--------------------------------------------------------------------------------

                    “Registration Statement” means the initial registration
statement required to be filed in accordance with Section 2(a) and any
additional registration statements required to be filed under this Agreement,
including in each case the Prospectus, amendments and supplements to such
registration statements or Prospectus, including pre- and post- effective
amendments, all exhibits thereto, and all material incorporated by reference or
deemed to be incorporated by reference therein.

                    “Required Holders” means the Holders of at least a majority
of the Registrable Securities or the Investor Representative acting in
accordance with the authority granted under Section 2.8 of the Purchase
Agreement.

                    “Restriction Termination Date” has the meaning set forth in
Section 2(b).

                    “Rule 144” means Rule 144 promulgated by the Commission
pursuant to the Securities Act, as such Rule may be amended from time to time,
or any similar rule or regulation hereafter adopted by the Commission having
substantially the same effect as such Rule.

                    “Rule 415” means Rule 415 promulgated by the Commission
pursuant to the Securities Act, as such Rule may be amended from time to time,
or any similar rule or regulation hereafter adopted by the Commission having
substantially the same effect as such Rule.

                    “Rule 424” means Rule 424 promulgated by the Commission
pursuant to the Securities Act, as such Rule may be amended from time to time,
or any similar rule or regulation hereafter adopted by the Commission having
substantially the same effect as such Rule.

                    “SEC Restrictions” has the meaning set forth in Section
2(b).

                    “Selling Holder Questionnaire” means the selling security
holder notice and questionnaire attached as Annex B hereto.

                    “Trading Market” means any of the New York Stock Exchange,
the NYSE AMEX, the NASDAQ Global Select Market, the NASDAQ Global Market, the
NASDAQ Capital Market, the OTCBB or any other market on which the Common Stock
is listed or quoted for trading on the date in question.

4

--------------------------------------------------------------------------------

          2.        Registration.

                    (a)      On or prior to the applicable Filing Date, the
Company shall prepare and file with the Commission a Registration Statement
covering the resale of all Registrable Securities (other than in the case of the
initial Registration Statement to be filed under this Section 2(a), the Make
Good Shares) not already covered by an existing and effective Registration
Statement for an offering to be made on a continuous basis pursuant to Rule 415.
Each Registration Statement required to be filed under this Agreement shall be
filed on Form S-1 (or on such other form appropriate for such purpose) and
contain (except if otherwise required pursuant to written comments received from
the Commission upon a review of such Registration Statement, other than as to
the characterization of any Holder as an underwriter, which shall not occur
unless such characterization is consistent with written information provided by
the Holder in the Selling Holder Questionnaire) the “Plan of Distribution”
attached hereto as Annex A. The Company shall cause each Registration Statement
required to be filed under this Agreement to be declared effective under the
Securities Act as soon as possible but, in any event, no later than its
Effectiveness Date, and shall use its commercially reasonable best efforts to
keep each such Registration Statement continuously effective during its entire
Effectiveness Period. By 5:00 p.m. (New York City time) on the Business Day
immediately following the Effective Date of each Registration Statement, the
Company shall file with the Commission in accordance with Rule 424 under the
Securities Act the final prospectus to be used in connection with sales pursuant
to such Registration Statement (whether or not such filing is technically
required under such Rule). If for any reason other than due solely to SEC
Restrictions, a Registration Statement is effective but not all outstanding
Registrable Securities are registered for resale pursuant thereto, then the
Company shall prepare and file by the applicable Filing Date an additional
Registration Statement to register the resale of all such unregistered
Registrable Securities for an offering to be made on a continuous basis pursuant
to Rule 415.

                    (b)      Notwithstanding anything to the contrary contained
in this Section 2, if the Company receives Commission Comments, and following
discussions with and responses to the Commission in which the Company uses its
commercially reasonable best efforts and time to cause as many Registrable
Securities (other than the Make Good Shares, unless the Make Good Shares
Delivery Date shall have occurred) for as many Holders as possible to be
included in the Registration Statement filed pursuant to Section 2(a) without
characterizing any Holder as an underwriter unless such characterization is
consistent with written information provided by the Holder in the Selling Holder
Questionnaire (and in such regard uses its commercially reasonable best efforts
to cause the Commission to permit the Investor Representative or its counsel to
participate in Commission conversations on such issue together with the
Company’s counsel, and timely conveys relevant information concerning such issue
with the Investor Representative or its counsel) (the day that such discussions
and responses are concluded shall be referred to as the “Tolling Date”), the
Company is unable to cause the inclusion of all Registrable Securities, then the
Company may, following not less than three (3) Trading Days prior written notice
to the Investor Representative (i) remove from the Registration Statement such
Registrable Securities (the “Cut Back Shares”) and/or (ii) agree to such
restrictions and limitations on the registration and resale of the Registrable
Securities, in each case as the Commission may require in order for the
Commission to allow such Registration Statement to become effective; provided,
that in no event may the Company characterize any Holder as an underwriter
unless such characterization is consistent with written information provided by
the Holder in the Selling Holder Questionnaire (collectively, the “SEC
Restrictions”). Unless the SEC Restrictions otherwise require, any cut-back
imposed pursuant to this Section 2(b) shall be allocated: (i) first, upon the
holders of any other securities of the Company who have the right to have such
securities included in the Registration Statement, (ii) second, upon the
Placement Agent Warrant Shares, and (iii) lastly, among the remaining
Registrable Securities of the Holders on a pro rata basis. No liquidated damages
under Section 2(e) shall accrue on or as to any Cut Back Shares, and the
required Effectiveness Date for such Registration Statement will be tolled until
such time as the Company is able to effect the registration of the Cut Back
Shares in accordance with any SEC Restrictions if such Registrable Securities
cannot at such time be resold by the Holders thereof without volume limitations
pursuant to Rule 144 (such date, the “Restriction Termination Date”). From and
after the Restriction Termination Date, all provisions of this Section 2 shall
again be applicable to the Cut Back Shares (which, for avoidance of doubt,
retain their character as “Registrable Securities”) if such Registrable
Securities cannot at such time be resold by the Holders thereof without volume
limitations pursuant to Rule 144 so that the Company will be required to file
with and cause to be declared effective by the Commission such additional
Registration Statements in the time frames set forth herein as necessary to
ultimately cause to be covered by effective Registration Statements all
Registrable Securities. For the avoidance of doubt, the time period starting
from the Tolling Date and ending with the Restriction Termination Date shall be
excluded in calculating the applicable Effectiveness Date.

5

--------------------------------------------------------------------------------

                    (c)      Promptly following any date on which the Company
becomes eligible to use a registration statement on Form S-3 to register
Registrable Securities for resale, the Company shall file a Registration
Statement on Form S-3 covering all Registrable Securities (or a post-effective
amendment on Form S-3 to the then effective Registration Statement) and shall
cause such Registration Statement to be filed by the Filing Date for such
Registration Statement and declared effective under the Securities Act as soon
as possible thereafter, but in any event prior to the Effectiveness Date
therefor. Such Registration Statement shall contain (except if otherwise
required pursuant to written comments received from the Commission upon a review
of such Registration Statement, other than as to the characterization of any
Holder as an underwriter, which shall not occur unless such characterization is
consistent with written information provided by the Holder in the Selling Holder
Questionnaire) the “Plan of Distribution” attached hereto as Annex A. The
Company shall use its commercially reasonable best efforts to keep such
Registration Statement continuously effective under the Securities Act during
the entire Effectiveness Period. By 5:00 p.m. (New York City time) on the
Business Day immediately following the Effective Date of such Registration
Statement, the Company shall file with the Commission in accordance with Rule
424 under the Securities Act the final prospectus to be used in connection with
sales pursuant to such Registration Statement (whether or not such filing is
technically required under such Rule).

                    (d)      On or prior to its Filing Date, the Company shall
prepare and file with the Commission a Registration Statement covering the
resale of the Make Good Shares on Form S-3 if the Company is then eligible to
utilize such Form (or if the Company is not then eligible to utilize such form
of registration, it shall utilize such other available form appropriate for such
purpose) and shall cause such Registration Statement to be filed by the Filing
Date for such Registration Statement and declared effective under the Securities
Act as soon as possible thereafter, but in any event prior to the Effectiveness
Date therefore. Such Registration Statement shall contain (except if otherwise
required pursuant to written comments received from the Commission upon a review
of such Registration Statement, other than as to the characterization of any
Holder as an underwriter, which shall not occur without such Holder’s consent)
the “Plan of Distribution” attached hereto as Annex A. The Company shall use its
commercially reasonable best efforts to keep such Registration Statement
continuously effective under the Securities Act during the entire Effectiveness
Period which is applicable to it. By 5:00 p.m. (New York City time) on the
Business Day immediately following the Effective Date of such Registration
Statement, the Company shall file with the Commission in accordance with Rule
424 under the Securities Act the final prospectus to be used in connection with
sales pursuant to such Registration Statement (whether or not such filing is
technically required under such Rule).

6

--------------------------------------------------------------------------------

                    (e)      If: (i) a Registration Statement is not filed on or
prior to its Filing Date covering the Registrable Securities required under this
Agreement to be included therein), or (ii) a Registration Statement is not
declared effective by the Commission on or prior to its required Effectiveness
Date or if by the Business Day immediately following the Effective Date the
Company shall not have filed a “final” prospectus for the Registration Statement
with the Commission under Rule 424(b) (whether or not such a prospectus is
technically required by such Rule), or (iii) after its Effective Date, without
regard for the reason thereunder or efforts therefore, such Registration
Statement ceases for any reason to be effective and available to the Investors
as to the Registrable Securities to which it is required to cover at any time
prior to the expiration of its Effectiveness Period for more than an aggregate
of 30 Trading Days (which need not be consecutive) (any such failure or breach
being referred to as an “Event,” and for purposes of clauses (i) or (ii) the
date on which such Event occurs, or for purposes of clause (iii) the date which
such 30 Trading Day-period is exceeded, being referred to as “Event Date”), then
in addition to any other rights the Investors may have hereunder or under
applicable law, on each such Event Date and on each monthly anniversary of each
such Event Date (if the applicable Event shall not have been cured by such date)
until the applicable Event is cured, the Company shall pay to each Investor an
amount in cash, as partial liquidated damages and not as a penalty, equal to
1.0% of the aggregate Investment Amount paid by such Investor pursuant to the
Purchase Agreement. The parties agree that (1) the Company will not be liable
for liquidated damages under this Agreement with respect to any (i) warrants
issued to any placement agent as compensation in connection with the financing
that is the subject of the Purchase Agreement or (ii) Placement Agent Warrant
Shares and (2) in no event will the Company be liable for liquidated damages
under this Agreement in excess of 1.0% of the aggregate Investment Amount of the
Investors in any single month and the maximum aggregate liquidated damages
payable to a Investor under this Agreement shall be eight percent (8%) of the
aggregate Investment Amount paid by such Investor pursuant to the Purchase
Agreement. The partial liquidated damages pursuant to the terms hereof shall
apply on a daily pro-rata basis for any portion of a month prior to the cure of
an Event (except in the case of the first Event Date), and shall cease to accrue
(unless earlier cured) upon the expiration of the Effectiveness Period.

                    (f)      Each Holder agrees to furnish to the Company a
completed Questionnaire in the form attached to this Agreement as Annex B (a
“Selling Holder Questionnaire”). The Company shall not be required to include
the Registrable Securities of a Holder in a Registration Statement and shall not
be required to pay any liquidated or other damages under Section 2(e) to any
Holder who fails to furnish to the Company a fully completed Selling Holder
Questionnaire at least two Trading Days prior to the Filing Date (subject to the
requirements set forth in Section 3(a)).

7

--------------------------------------------------------------------------------

          3.       Registration Procedures. In connection with the Company’s
registration obligations hereunder:

                    (a)      The Company shall not file a Registration
Statement, any Prospectus or any amendments or supplements thereto in which the
“Selling Stockholder” section thereof differs from the disclosure received from
a Holder in its Selling Holder Questionnaire (as amended or supplemented). The
Company shall not file a Registration Statement, any Prospectus or any
amendments or supplements thereto in which it (i) characterizes any Holder as an
underwriter, unless such characterization is consistent with written information
provided by the Holder in the Selling Holder Questionnaire, (ii) excludes a
particular Holder due to such Holder refusing to be named as an underwriter, or
(iii) reduces the number of Registrable Securities being registered on behalf of
a Holder except pursuant to, in the case of subsection (iii), the Commission
Comments, without, in each case, such Holder’s express written authorization,
unless such reduction is made pursuant to Section 2(b) hereof. The Company shall
also ensure that each Registration Statement (including any amendments or
supplements thereto and prospectuses contained therein) shall not contain any
untrue statement of a material fact or omit to state a material fact required to
be stated therein, or necessary to make the statements therein (in the case of
prospectuses, in the light of the circumstances in which they were made) not
misleading.

                    (b)      The Company shall (i) prepare and file with the
Commission such amendments, including post-effective amendments, to each
Registration Statement and the Prospectus used in connection therewith as may be
necessary to keep such Registration Statement continuously effective as to the
applicable Registrable Securities for its Effectiveness Period and prepare and
file with the Commission such additional Registration Statements in order to
register for resale under the Securities Act all of the Registrable Securities;
(ii) cause the related Prospectus to be amended or supplemented by any required
Prospectus supplement, and as so supplemented or amended to be filed pursuant to
Rule 424; (iii) respond as promptly as reasonably possible to any comments
received from the Commission with respect to each Registration Statement or any
amendment thereto and, as promptly as reasonably possible provide the Investor
Representative true and complete copies of all correspondence from and to the
Commission relating to such Registration Statement that would not result in the
disclosure to the Investor Representative of material and non-public information
concerning the Company; and (iv) comply in all material respects with the
provisions of the Securities Act and the Exchange Act with respect to the
Registration Statement(s) and the disposition of all Registrable Securities
covered by each Registration Statement.

                    (c)      The Company shall notify the Investor
Representative as promptly as reasonably possible (and, in the case of (i)(A)
below, not less than three Trading Days prior to such filing and, in the case of
(v) below, not less than three Trading Days prior to the financial statements in
any Registration Statement becoming ineligible for inclusion therein) and (if
requested by any such Person) confirm such notice in writing no later than one
Trading Day following the day (i)(A) when a Prospectus or any Prospectus
supplement or post-effective amendment to a Registration Statement is proposed
to be filed; (B) when the Commission notifies the Company whether there will be
a “review” of such Registration Statement and whenever the Commission comments
in writing on such Registration Statement (the Company shall provide true and
complete copies thereof and all written responses thereto to the Investor
Representative pertain to the Holders as a Selling Stockholder or to the Plan of
Distribution, but not information which the Company believes would constitute
material and non-public information); and (C) with respect to each Registration
Statement or any post-effective amendment, when the same has become effective;
(ii) of any request by the Commission or any other Federal or state governmental
authority for amendments or supplements to a Registration Statement or
Prospectus or for additional information; (iii) of the issuance by the
Commission of any stop order suspending the effectiveness of a Registration
Statement covering any or all of the Registrable Securities or the initiation of
any Proceedings for that purpose; (iv) of the receipt by the Company of any
notification with respect to the suspension of the qualification or exemption
from qualification of any of the Registrable Securities for sale in any
jurisdiction, or the initiation or threatening of any Proceeding for such
purpose; and (v) of the occurrence of any event or passage of time that makes
the financial statements included in a Registration Statement ineligible for
inclusion therein or any statement made in such Registration Statement or
Prospectus or any document incorporated or deemed to be incorporated therein by
reference untrue in any material respect or that requires any revisions to such
Registration Statement, Prospectus or other documents so that, in the case of
such Registration Statement or the Prospectus, as the case may be, it will not
contain any untrue statement of a material fact or omit to state any material
fact required to be stated therein or necessary to make the statements therein,
in light of the circumstances under which they were made, not misleading.

8

--------------------------------------------------------------------------------

                    (d)      The Company shall use its commercially reasonable
best efforts to prevent the issuance of any stop order or other suspension of
effectiveness of a Registration Statement, or the suspension of the
qualification of any of the Registrable Securities for sale in any jurisdiction
and, if such an order or suspension is issued, to obtain the withdrawal of such
order or suspension at the earliest possible moment and to notify the Investor
Representative of the issuance of such order and the resolution thereof or its
receipt of actual notice of the initiation or threat of any proceeding for such
purpose.

                    (e)      The Company shall furnish to the Investor
Representative, without charge and at the option of the Company in electronic
format, at least one conformed copy of each Registration Statement and each
amendment thereto and all exhibits to the extent requested by the Investor
Representative (including those previously furnished) promptly after the filing
of such documents with the Commission.

                    (f)      The Company shall promptly deliver to the Investor
Representative, without charge, as many copies of each Prospectus or
Prospectuses (including each form of prospectus) and each amendment or
supplement thereto as the Investor Representative may reasonably request. The
Company hereby consents to the use of such Prospectus and each amendment or
supplement thereto by each of the selling Holders in connection with the
offering and sale of the Registrable Securities covered by such Prospectus and
any amendment or supplement thereto.

                    (g)      Prior to any public offering of Registrable
Securities, the Company shall register or qualify such Registrable Securities
for offer and sale under the securities or Blue Sky laws of all jurisdictions
within the United States as any Holder may request, to keep each such
registration or qualification (or exemption therefrom) effective during the
Effectiveness Period and to do any and all other acts or things necessary or
advisable to enable the disposition in such jurisdictions of the Registrable
Securities covered by the Registration Statements; provided,

9

--------------------------------------------------------------------------------

however, in connection with any such registration or qualification, the Company
shall not be required to (i) qualify to do business in any jurisdiction where
the Company would not otherwise be required to qualify, (ii) subject itself to
general taxation in any such jurisdiction, (iii) file a general consent to
service of process in any jurisdiction, or (iv) make any change to the Company’s
certificate of incorporation or bylaws.

                    (h)      The Company shall cooperate with the Holders to
facilitate the timely preparation and delivery of certificates representing
Registrable Securities to be delivered to a transferee pursuant to the
Registration Statement(s), which certificates shall be free, to the extent
permitted by the Purchase Agreement, of all restrictive legends, and to enable
such Registrable Securities to be in such denominations and registered in such
names as any such Holders may request.

                    (i)      Upon the occurrence of any event contemplated by
Section 3(c)(v), as promptly as reasonably possible, the Company shall prepare a
supplement or amendment, including a post-effective amendment, to the affected
Registration Statements or a supplement to the related Prospectus or any
document incorporated or deemed to be incorporated therein by reference, and
file any other required document so that, as thereafter delivered, no
Registration Statement nor any Prospectus will contain an untrue statement of a
material fact or omit to state a material fact required to be stated therein or
necessary to make the statements therein, in light of the circumstances under
which they were made, not misleading.

                    (j)      The Company shall notify the Investor
Representative in writing of the happening of any event, as promptly as
practicable after becoming aware of such event, as a result of which the
prospectus included in a Registration Statement, as then in effect, includes an
untrue statement of a material fact or omission to state a material fact
required to be stated therein or necessary to make the statements therein, in
the light of the circumstances under which they were made, not misleading
(provided that in no event shall such notice contain any material, nonpublic
information), and promptly prepare a supplement or amendment to such
Registration Statement to correct such untrue statement or omission. The Company
shall also promptly notify the Investor Representative in writing when a
prospectus or any prospectus supplement or post-effective amendment has been
filed, and when a Registration Statement or any post-effective amendment has
become effective.

                    (k)      If any Holder is required under applicable
securities laws to be described in the Registration Statement as an underwriter,
at the reasonable request of such Holder, the Company shall furnish to such
Holder, on the date of the effectiveness of the Registration Statement and
thereafter from time to time on such dates as a Holder may reasonably request:
(i) a letter, dated such date, from the Company’s independent certified public
accountants in form and substance as is customarily given by independent
certified public accountants to underwriters in an underwritten public offering,
addressed to the Holders, and (ii) an opinion, dated as of such date, of counsel
representing the Company for purposes of such Registration Statement, in form,
scope and substance reasonably acceptable to such counsel and as is customarily
given in an underwritten public offering, addressed to the Holders.

10

--------------------------------------------------------------------------------

                    (l)      The Company shall hold in confidence and not make
any disclosure of information concerning a Holder provided to the Company
unless: (i) disclosure of such information is necessary to comply with federal
or state securities laws, (ii) the disclosure of such information is necessary
to avoid or correct a misstatement or omission in any Registration Statement,
(iii) the release of such information is ordered pursuant to a subpoena or other
final, non-appealable order from a court or governmental body of competent
jurisdiction, or (iv) such information has been made generally available to the
public other than by disclosure in violation of this Agreement or any other
agreement. The Company agrees that it shall, upon learning that disclosure of
such information concerning an Holder is sought in or by a court or governmental
body of competent jurisdiction or through other means, give prompt written
notice to such Holder or the Investor Representative and allow such Holder, at
the Holder’s expense, to undertake appropriate action to prevent disclosure of,
or to obtain a protective order for, such information.

                    (m)      The Company shall use its commercially reasonable
best efforts to cause all of the Registrable Securities covered by a
Registration Statement to be listed on each national securities exchange on
which securities of the same class or series issued by the Company are then
listed, if any, if the listing of such Registrable Securities is then permitted
under the rules of such exchange. The Company shall pay all fees and expenses in
connection with satisfying its obligation under this Section 3(m).

                    (n)      The Company shall cooperate with the Holders who
hold Registrable Securities being offered and, to the extent applicable,
facilitate the timely preparation and delivery of certificates (not bearing any
restrictive legend to the extent permitted by the Purchase Agreement)
representing the Registrable Securities to be offered pursuant to a Registration
Statement and enable such certificates to be in such denominations or amounts,
as the case may be, as the Holders may reasonably request and registered in such
names as the Holders may request.

                    (o)      If requested by a Holder, the Company shall as soon
as practicable: (i) incorporate in a prospectus supplement or post-effective
amendment such information as a Holder reasonably requests to be included
therein relating to the sale and distribution of Registrable Securities,
including, without limitation, information with respect to the number of
Registrable Securities being offered or sold, the purchase price being paid
therefor and any other terms of the offering of the Registrable Securities to be
sold in such offering; (ii) make all required filings of such prospectus
supplement or post-effective amendment after being notified of the matters to be
incorporated in such prospectus supplement or post-effective amendment; and
(iii) supplement or make amendments to any Registration Statement if reasonably
requested by a Holder holding any Registrable Securities.

                    (p)      The Company shall use its commercially reasonable
best efforts to cause the Registrable Securities covered by a Registration
Statement to be registered with or approved by such other governmental agencies
or authorities as may be necessary to consummate the disposition of such
Registrable Securities.

11

--------------------------------------------------------------------------------

          4.       Registration Expenses. All fees and expenses incident to the
performance of or compliance with this Agreement by the Company shall be borne
by the Company whether or not any Registrable Securities are sold pursuant to a
Registration Statement. The fees and expenses referred to in the foregoing
sentence shall include, without limitation, (i) all registration and filing fees
(including, without limitation, fees and expenses (A) with respect to filings
required to be made with any Trading Market on which the Common Stock is then
listed for trading, (B) with respect to filings with FINRA by the Investor
Representative’s counsel for compensation review pursuant to FINRA Rule 5110,
but in no event shall the sum of such fees and expenses and other transaction
costs and legal fees incurred by the Investor Representative to be reimbursed by
the Company in connection with such FINRA filing be more than $15,000, and (C)
in compliance with applicable state securities or Blue Sky laws), (ii) printing
expenses (including, without limitation, expenses of printing certificates for
Registrable Securities and of printing prospectuses if the printing of
prospectuses is reasonably requested by the Investor Representative), (iii)
messenger, telephone and delivery expenses, (iv) fees and disbursements of
counsel for the Company, (v) Securities Act liability insurance, if the Company
so desires such insurance, and (vi) fees and expenses of all other Persons
retained by the Company in connection with the consummation of the transactions
contemplated by this Agreement. In addition, the Company shall be responsible
for all of its internal expenses incurred in connection with the consummation of
the transactions contemplated by this Agreement (including, without limitation,
all salaries and expenses of its officers and employees performing legal or
accounting duties), the expense of any annual audit and the fees and expenses
incurred in connection with the listing of the Registrable Securities on any
securities exchange as required hereunder. In no event shall the Company be
responsible for any broker or similar commissions incurred by any Holder or,
except to the extent provided for in the Transaction Documents, any legal fees
or other cost of the Holders in connection with this Agreement.

          5.       Indemnification.

                    (a)      Indemnification by the Company. The Company shall,
notwithstanding any termination of this Agreement, indemnify and hold harmless
each Holder, the officers, directors, agents, investment advisors, partners,
members and employees of each of them, each Person who controls any such Holder
(within the meaning of Section 15 of the Securities Act or Section 20 of the
Exchange Act) and the officers, directors, agents and employees of each such
controlling Person, to the fullest extent permitted by applicable law, from and
against any and all losses, claims, damages, liabilities, costs (including,
without limitation, reasonable costs of preparation and reasonable attorneys'
fees) and expenses (collectively, “Losses”), as incurred, arising out of or
relating to any untrue or alleged untrue statement of a material fact contained
in any Registration Statement, any Prospectus or any form of prospectus or in
any amendment or supplement thereto or in any preliminary prospectus, or arising
out of or relating to any omission or alleged omission of a material fact
required to be stated therein or necessary to make the statements therein (in
the case of any Prospectus or form of prospectus or supplement thereto, in light
of the circumstances under which they were made) not misleading, except to the
extent, but only to the extent, that (1) such untrue statements or omissions are
based solely upon information regarding such Holder furnished in writing to the
Company by such Holder expressly for use therein, or to the extent that such
information relates to such Holder or such Holder's proposed method of
distribution of Registrable Securities and was reviewed and expressly approved
in writing by such Holder expressly for use in the Registration Statement, such
Prospectus or such form of Prospectus or in any amendment or supplement thereto
(it being understood that the Holder has approved Annex A hereto for this
purpose) or (2) in the case of an occurrence of an event of the type specified
in Section 3(c)(ii)-(v), the use by such Holder of an outdated or defective
Prospectus after the Company has notified the Investor Representative in writing
that the Prospectus is outdated or defective and prior to the receipt by such
Holder of an Advice or an amended or supplemented Prospectus, but only if and to
the extent that following the receipt of the Advice or the amended or
supplemented Prospectus the misstatement or omission giving rise to such Loss
would have been corrected. The Company shall notify the Investor Representative
promptly of the institution, threat or assertion of any Proceeding of which the
Company is aware in connection with the transactions contemplated by this
Agreement.

12

--------------------------------------------------------------------------------

                    (b)      Indemnification by Holders. Each Holder shall,
severally and not jointly, indemnify and hold harmless the Company, its
directors, officers, agents and employees, each Person who controls the Company
(within the meaning of Section 15 of the Securities Act and Section 20 of the
Exchange Act), and the directors, officers, agents or employees of such
controlling Persons, to the fullest extent permitted by applicable law, from and
against all Losses, as incurred, arising solely out of or based solely upon: (x)
such Holder's failure to comply with the prospectus delivery requirements of the
Securities Act or (y) any untrue statement of a material fact contained in any
Registration Statement, any Prospectus, or any form of prospectus, or in any
amendment or supplement thereto, or arising solely out of or based solely upon
any omission of a material fact required to be stated therein or necessary to
make the statements therein not misleading to the extent, but only to the extent
that, (1) such untrue statements or omissions are based solely upon information
regarding such Holder furnished in writing to the Company by such Holder
expressly for use therein, or to the extent that such information relates to
such Holder or such Holder's proposed method of distribution of Registrable
Securities and was reviewed and expressly approved in writing by such Holder
expressly for use in the Registration Statement (it being understood that the
Holder has approved Annex A hereto for this purpose), such Prospectus or such
form of Prospectus or in any amendment or supplement thereto or (2) in the case
of an occurrence of an event of the type specified in Section 3(c)(ii)-(v), the
use by such Holder of an outdated or defective Prospectus after the Company has
notified such Holder in writing that the Prospectus is outdated or defective and
prior to the receipt by such Holder of an Advice or an amended or supplemented
Prospectus, but only if and to the extent that following the receipt of the
Advice or the amended or supplemented Prospectus the misstatement or omission
giving rise to such Loss would have been corrected. In no event shall the
liability of any selling Holder hereunder be greater in amount than the dollar
amount of the net proceeds received by such Holder upon the sale of the
Registrable Securities giving rise to such indemnification obligation.

                    (c)      Conduct of Indemnification Proceedings. If any
Proceeding shall be brought or asserted against any Person entitled to indemnity
hereunder (an “Indemnified Party”), such Indemnified Party shall promptly notify
the Person from whom indemnity is sought (the “Indemnifying Party”) in writing,
and the Indemnifying Party shall assume the defense thereof, including the
employment of counsel reasonably satisfactory to the Indemnified Party and the
payment of all fees and expenses incurred in connection with defense thereof;
provided, that the failure of any Indemnified Party to give such notice shall
not relieve the Indemnifying Party of its obligations or liabilities pursuant to
this Agreement, except (and only) to the extent that it shall be finally
determined by a court of competent jurisdiction (which determination is not
subject to appeal or further review) that such failure shall have proximately
and materially adversely prejudiced the Indemnifying Party.

13

--------------------------------------------------------------------------------

                    An Indemnified Party shall have the right to employ separate
counsel in any such Proceeding and to participate in the defense thereof, but
the fees and expenses of such counsel shall be at the expense of such
Indemnified Party or Parties unless: (1) the Indemnifying Party has agreed in
writing to pay such fees and expenses; (2) the Indemnifying Party shall have
failed promptly to assume the defense of such Proceeding and to employ counsel
reasonably satisfactory to such Indemnified Party in any such Proceeding; or (3)
the named parties to any such Proceeding (including any impleaded parties)
include both such Indemnified Party and the Indemnifying Party, and such
Indemnified Party shall have been advised by counsel that a conflict of interest
is likely to exist if the same counsel were to represent such Indemnified Party
and the Indemnifying Party (in which case, if such Indemnified Party notifies
the Indemnifying Party in writing that it elects to employ separate counsel at
the expense of the Indemnifying Party, the Indemnifying Party shall not have the
right to assume the defense thereof and such counsel shall be at the expense of
the Indemnifying Party); provided, that, the Indemnifying Party shall pay for no
more than two separate sets of counsel for all Indemnified Parties and such
legal counsel shall be selected by the Investor Representative. The Indemnifying
Party shall not be liable for any settlement of any such Proceeding effected
without its written consent, which consent shall not be unreasonably withheld.
No Indemnifying Party shall, without the prior written consent of the
Indemnified Party, effect any settlement of any pending Proceeding in respect of
which any Indemnified Party is a party, unless such settlement includes an
unconditional release of such Indemnified Party from all liability on claims
that are the subject matter of such Proceeding.

                    All fees and expenses of the Indemnified Party (including
reasonable fees and expenses to the extent incurred in connection with
investigating or preparing to defend such Proceeding in a manner not
inconsistent with this Section) shall be paid to the Indemnified Party, as
incurred, within ten Trading Days of written notice thereof to the Indemnifying
Party (regardless of whether it is ultimately determined that an Indemnified
Party is not entitled to indemnification hereunder; provided, that the
Indemnifying Party may require such Indemnified Party to undertake to reimburse
all such fees and expenses to the extent it is finally judicially determined
that such Indemnified Party is not entitled to indemnification hereunder).

                    (d)      Contribution. If a claim for indemnification under
Section 5(a) or 5(b) is unavailable to an Indemnified Party (by reason of public
policy or otherwise), then each Indemnifying Party, in lieu of indemnifying such
Indemnified Party, shall contribute to the amount paid or payable by such
Indemnified Party as a result of such Losses, in such proportion as is
appropriate to reflect the relative fault of the Indemnifying Party and
Indemnified Party in connection with the actions, statements or omissions that
resulted in such Losses as well as any other relevant equitable considerations.
The relative fault of such Indemnifying Party and Indemnified Party shall be
determined by reference to, among other things, whether any action in question,
including any untrue or alleged untrue statement of a material fact or omission
or alleged omission of a material fact, has been taken or made by, or relates to
information supplied by, such Indemnifying Party or Indemnified Party, and the
parties' relative intent, knowledge, access to information and opportunity to
correct or prevent such action, statement or omission. The amount paid or
payable by a party as a result of any Losses shall be deemed to include, subject
to the limitations set forth in Section 5(c), any reasonable attorneys' or other
reasonable fees or expenses incurred by such party in connection with any
Proceeding to the extent such party would have been indemnified for such fees or
expenses if the indemnification provided for in this Section was available to
such party in accordance with its terms.

14

--------------------------------------------------------------------------------

                    The parties hereto agree that it would not be just and
equitable if contribution pursuant to this Section 5(d) were determined by pro
rata allocation or by any other method of allocation that does not take into
account the equitable considerations referred to in the immediately preceding
paragraph. Notwithstanding the provisions of this Section 5(d), (i) no Person
involved in the sale of Registrable Securities which Person is guilty of
fraudulent misrepresentation (within the meaning of Section 11(f) of the
Securities Act) in connection with such sale shall be entitled to contribution
from any Person involved in such sale of Registrable Securities who was not
guilty of fraudulent misrepresentation; and (ii) no Holder shall be required to
contribute, in the aggregate, any amount in excess of the amount by which the
proceeds actually received by such Holder from the sale of the Registrable
Securities subject to the Proceeding exceeds the amount of any damages that such
Holder has otherwise been required to pay by reason of such untrue or alleged
untrue statement or omission or alleged omission.

                    The indemnity and contribution agreements contained in this
Section are in addition to any liability that the Indemnifying Parties may have
to the Indemnified Parties.

          6.       Reports Under the Exchange Act. With a view to making
available to the Holders the benefits of Rule 144 or any other similar rule or
regulation of the SEC that may at any time permit the Holders to sell
Registrable Securities of the Company to the public without registration, the
Company agrees, for so long as Registrable Securities are outstanding and held
by the Holders, to:

                    (a)      make and keep public information available, as
those terms are understood, defined and required in Rule 144;

                    (b)      file with the SEC in a timely manner all reports
and other documents required of the Company under the Securities Act and the
Exchange Act so long as the Company remains subject to such requirements and the
filing of such reports and other documents is required for the applicable
provisions of Rule 144; and

                    (c)      furnish to each Holder so long as such Holder owns
Registrable Securities, promptly upon request, such information as may be
reasonably and customarily requested to permit the Holders to sell such
securities pursuant to Rule 144 without registration.

          7.       Assignment of Registration Rights. The rights under this
Agreement shall be automatically assignable by the Investors to any permitted
transferee of all or any portion of such Investor’s Registrable Securities if:
(i) the Investor agrees in writing with the transferee or assignee to assign
such rights, and a copy of such agreement is furnished to the Company within
five (5) Business Days after such assignment; (ii) the Company is, within five
(5) Business Days after such transfer or assignment, furnished with written
notice of (a) the name and address of such transferee or assignee, and (b) the
securities with respect to which such registration rights are being transferred
or assigned; (iii) immediately following such transfer or assignment the further
disposition of such securities by the transferee or assignee is restricted under
the Securities Act or applicable state securities laws; (iv) at or before the
time the Company receives the written notice contemplated by clause (ii) of this
sentence the transferee or assignee agrees in writing with the Company to be
bound by all of the provisions contained herein; and (v) such transfer shall
have been made in accordance with the applicable requirements of the Purchase
Agreement.

15

--------------------------------------------------------------------------------

          8.       Miscellaneous.

                    (a)      Third Party Beneficiary. The Investor
Representative is intended third party beneficiary of this Agreement and have
all of the rights of an “Investor” under this Agreement and the shares of Common
Stock issuable upon the exercise of the warrants issued to the Placement Agent
(and any capital stock of the Company issued or issuable, with respect to the
warrants issued to the Placement Agent as a result of any stock split, stock
dividend, recapitalization, exchange, anti-dilution adjustment or similar event
or otherwise, without regard to any limitations on exercises of the warrants, if
any) constitute Registrable Securities for all purposes of this Agreement.

                    (b)      Remedies. In the event of a breach by the Company
or by a Holder, of any of their obligations under this Agreement, each Holder or
the Company, as the case may be, in addition to being entitled to exercise all
rights granted by law and under this Agreement, including recovery of damages,
will be entitled to specific performance of its rights under this Agreement. The
Company and each Holder agree that monetary damages would not provide adequate
compensation for any losses incurred by reason of a breach by it of any of the
provisions of this Agreement and hereby further agrees that, in the event of any
action for specific performance in respect of such breach, it shall waive the
defense that a remedy at law would be adequate.

                    (c)      No Piggyback on Registrations. Except as and to the
extent specified in Schedule 8(c) to the Purchase Agreement, neither the Company
nor any of its security holders (other than the Holders in such capacity
pursuant hereto) may include securities of the Company in a Registration
Statement other than the Registrable Securities, and the Company shall not
during the Effectiveness Period enter into any agreement providing any such
right to any of its security holders.

                    (d)      Compliance. Each Holder covenants and agrees that
it will comply with the prospectus delivery requirements of the Securities Act
as applicable to it in connection with sales of Registrable Securities pursuant
to the Registration Statement.

                    (e)      Discontinued Disposition. Each Holder agrees by its
acquisition of such Registrable Securities that, upon receipt of a notice from
the Company of the occurrence of any event of the kind described in Section
3(c), such Holder will forthwith discontinue disposition of such Registrable
Securities under the Registration Statement until such Holder's receipt of the
copies of the supplemented Prospectus and/or amended Registration Statement or
until it is advised in writing (the “Advice”) by the Company that the use of the
applicable Prospectus may be resumed, and, in either case, has received copies
of any additional or supplemental filings that are incorporated or deemed to be
incorporated by reference in such Prospectus or Registration Statement. The
Company may provide appropriate stop orders to enforce the provisions of this
paragraph.

16

--------------------------------------------------------------------------------

                    (f)      Piggy-Back Registrations. If at any time during the
Effectiveness Period there is not an effective Registration Statement covering
all of the Registrable Securities and the Company shall determine to prepare and
file with the Commission a registration statement relating to an offering for
its own account or the account of others under the Securities Act of any of its
equity securities, other than on Form S-4 or Form S-8 (each as promulgated under
the Securities Act) or their then equivalents relating to equity securities to
be issued solely in connection with any acquisition of any entity or business or
equity securities issuable in connection with stock option or other employee
benefit plans, then the Company shall send to each Holder written notice of such
determination and, if within fifteen calendar days after receipt of such notice,
any such Holder shall so request in writing, the Company shall include in such
registration statement all or any part of such Registrable Securities such
holder requests to be registered, subject to customary underwriter cutbacks
applicable to all holders of registration rights.

                    (g)      Amendments and Waivers. Provisions of this
Agreement may be amended and the observance thereof may be waived (either
generally or in a particular instance and either retroactively or
prospectively), only with the written consent of the Company and the Required
Holders. Any amendment or waiver effected in accordance with this Section 8(g)
shall be binding upon each Investor and the Company. No such amendment shall be
effective to the extent that it applies to less than all of the Holders. No
consideration shall be offered or paid to any Person to amend or consent to a
waiver or modification of any provision of this Agreement unless the same
consideration also is offered to all of the parties to this Agreement.
Notwithstanding the foregoing, a waiver or consent to depart from the provisions
hereof with respect to a matter that relates exclusively to the rights of
certain Holders and that does not directly or indirectly affect the rights of
other Holders may be given by Holders of at least a majority of the Registrable
Securities to which such waiver or consent relates.

                    (h)      Notices. Any notices, consents, waivers or other
communications required or permitted to be given under the terms of this
Agreement must be in writing and will be deemed to have been delivered if
delivered in accordance with Section 6.3 of the Purchase Agreement.

                    (i)      Successors and Assigns. This Agreement shall inure
to the benefit of and be binding upon the successors and permitted assigns of
each of the parties and shall inure to the benefit of each Holder. The Company
may not assign its rights or obligations hereunder without the prior written
consent of each Holder. Each Holder may assign their respective rights hereunder
in the manner and to the Persons as permitted under the Purchase Agreement.

                    (j)      Execution and Counterparts. This Agreement may be
executed in any number of counterparts, each of which when so executed shall be
deemed to be an original and, all of which taken together shall constitute one
and the same Agreement. In the event that any signature is delivered by
facsimile or email transmission, such signature shall create a valid binding
obligation of the party executing (or on whose behalf such signature is
executed) the same with the same force and effect as if such facsimile or email
signature were the original thereof.

17

--------------------------------------------------------------------------------

                    (k)      Governing Law. All questions concerning the
construction, validity, enforcement and interpretation of this Agreement shall
be governed by and construed and enforced in accordance with the internal laws
of the State of New York, without regard to the principles of conflicts of law
thereof. Each party agrees that all Proceedings concerning the interpretations,
enforcement and defense of the transactions contemplated by this Agreement
(whether brought against a party hereto or its respective Affiliates, employees
or agents) will be commenced in the New York Courts. Each party hereto hereby
irrevocably submits to the exclusive jurisdiction of the New York Courts for the
adjudication of any dispute hereunder or in connection herewith or with any
transaction contemplated hereby or discussed herein, and hereby irrevocably
waives, and agrees not to assert in any Proceeding, any claim that it is not
personally subject to the jurisdiction of any New York Court, or that such
Proceeding has been commenced in an improper or inconvenient forum. Each party
hereto hereby irrevocably waives personal service of process and consents to
process being served in any such Proceeding by mailing a copy thereof via
registered or certified mail or overnight delivery (with evidence of delivery)
to such party at the address in effect for notices to it under this Agreement
and agrees that such service shall constitute good and sufficient service of
process and notice thereof. Nothing contained herein shall be deemed to limit in
any way any right to serve process in any manner permitted by law. Each party
hereto hereby irrevocably waives, to the fullest extent permitted by applicable
law, any and all right to trial by jury in any Proceeding arising out of or
relating to this Agreement or the transactions contemplated hereby. If either
party shall commence a Proceeding to enforce any provisions of this Agreement,
then the prevailing party in such Proceeding shall be reimbursed by the other
party for its attorney’s fees and other costs and expenses incurred with the
investigation, preparation and prosecution of such Proceeding.

                    (l)      Cumulative Remedies. The remedies provided herein
are cumulative and not exclusive of any remedies provided by law.

                    (m)      Entire Agreement. This Agreement, the other
Transaction Documents (as defined in the Purchase Agreement) and the instruments
referenced herein and therein constitute the entire agreement among the parties
hereto with respect to the subject matter hereof and thereof. There are no
restrictions, promises, warranties or undertakings, other than those set forth
or referred to herein and therein. This Agreement, the other Transaction
Documents and the instruments referenced herein and therein supersede all prior
agreements and understandings among the parties hereto with respect to the
subject matter hereof and thereof.

                    (n)      Severability. If any term, provision, covenant or
restriction of this Agreement is held by a court of competent jurisdiction to be
invalid, illegal, void or unenforceable, the remainder of the terms, provisions,
covenants and restrictions set forth herein shall remain in full force and
effect and shall in no way be affected, impaired or invalidated, and the parties
hereto shall use their reasonable efforts to find and employ an alternative
means to achieve the same or substantially the same result as that contemplated
by such term, provision, covenant or restriction. It is hereby stipulated and
declared to be the intention of the parties that they would have executed the
remaining terms, provisions, covenants and restrictions without including any of
such that may be hereafter declared invalid, illegal, void or unenforceable.

                    (o)      Headings. The headings in this Agreement are for
convenience of reference only and shall not limit or otherwise affect the
meaning hereof.

18

--------------------------------------------------------------------------------

                    (p)      Independent Nature of Holders' Obligations and
Rights. The obligations of each Holder under this Agreement are several and not
joint with the obligations of each other Holder, and no Holder shall be
responsible in any way for the performance of the obligations of any other
Holder under this Agreement. Nothing contained herein or in any Transaction
Document, and no action taken by any Holder pursuant thereto, shall be deemed to
constitute the Holders as a partnership, an association, a joint venture or any
other kind of entity, or create a presumption that the Holders are in any way
acting in concert or as a group with respect to such obligations or the
transactions contemplated by this Agreement or any other Transaction Document.
Each Holder acknowledges that no other Holder will be acting as agent of such
Holder in enforcing its rights under this Agreement. Each Holder shall be
entitled to independently protect and enforce its rights, including without
limitation the rights arising out of this Agreement, and it shall not be
necessary for any other Holder to be joined as an additional party in any
Proceeding for such purpose. The Company acknowledges that each of the Holders
has been provided with the same Registration Rights Agreement for the purpose of
closing a transaction with multiple Holders and not because it was required or
requested to do so by any Holder.

[Signature Page Follows]

19

--------------------------------------------------------------------------------

          IN WITNESS WHEREOF, the parties have executed this Registration Rights
Agreement as of the date first written above.

COMPANY:

YAYI INTERNATIONAL INC.


By: _______________________________________
Name: Li Liu
Title: Chief Executive Officer and President

 

INVESTOR REPRESENTATIVE:

EURO PACIFIC CAPITAL, INC.


By: _______________________________________
Name: Gordon McBean
Title: Head of Capital Markets

INVESTORS:

The Investors executing the Signature Page in the form attached hereto as Annex
C and delivering the same to the Company or its agents shall be deemed to have
executed this Agreement and agreed to the terms hereof.

Yayi Registration Rights Agreement

--------------------------------------------------------------------------------

Annex A

Plan of Distribution

          The Selling Stockholders and any of their pledgees, donees,
transferees, assignees and successors-in-interest may, from time to time, sell
any or all of their shares of Common Stock on any stock exchange, market or
trading facility on which the shares are traded or quoted or in private
transactions. These sales may be at fixed or negotiated prices. The Selling
Stockholders may use any one or more of the following methods when selling
shares:

 * ordinary brokerage transactions and transactions in which the broker-dealer
   solicits Investors;

 * block trades in which the broker-dealer will attempt to sell the shares as
   agent but may position and resell a portion of the block as principal to
   facilitate the transaction;

 * purchases by a broker-dealer as principal and resale by the broker-dealer for
   its account;

 * an exchange distribution in accordance with the rules of the applicable
   exchange;

 * privately negotiated transactions;

 * through the writing of options on the shares;

 * to cover short sales made after the date that this Registration Statement is
   declared effective by the Commission;

 * broker-dealers may agree with the Selling Stockholders to sell a specified
   number of such shares at a stipulated price per share; and

 * a combination of any such methods of sale.

          The selling stockholders may also sell shares under Rule 144 of the
Securities Act of 1933, as amended (the “Securities Act”), if available, rather
than under this prospectus. The selling stockholders shall have the sole and
absolute discretion not to accept any purchase offer or make any sale of shares
if it deems the purchase price to be unsatisfactory at any particular time.

          The selling stockholders or their respective pledgees, donees,
transferees or other successors in interest, may also sell the shares directly
to market makers acting as principals and/or broker-dealers acting as agents for
themselves or their customers. Such broker-dealers may receive compensation in
the form of discounts, concessions or commissions from the selling stockholders
and/or the purchasers of shares for whom such broker-dealers may act as agents
or to whom they sell as principal or both, which compensation as to a particular
broker-dealer might be in excess of customary commissions. Market makers and
block purchasers purchasing the shares will do so for their own account and at
their own risk. It is possible that a selling stockholder will attempt to sell
shares of common stock in block transactions to market makers or other
purchasers at a price per share which may be below the then existing market
price. We cannot assure that all or any of the shares offered in this prospectus
will be issued to, or sold by, the selling stockholders. The selling
stockholders and any brokers, dealers or agents, upon effecting the sale of any
of the shares offered in this prospectus, may be deemed to be “underwriters” as
that term is defined under the Securities Act, the Exchange Act and the rules
and regulations of such acts. In such event, any commissions received by such
broker-dealers or agents and any profit on the resale of the shares purchased by
them may be deemed to be underwriting commissions or discounts under the
Securities Act.

--------------------------------------------------------------------------------

          We are required to pay all fees and expenses incident to the
registration of the shares, including fees and disbursements of counsel to the
selling stockholders, but excluding brokerage commissions or underwriter
discounts.

          The selling stockholders, alternatively, may sell all or any part of
the shares offered in this prospectus through an underwriter. The selling
stockholders have not entered into any agreement with a prospective underwriter
and there is no assurance that any such agreement will be entered into.

          The selling stockholders may pledge their shares to their brokers
under the margin provisions of customer agreements. If a selling stockholder
defaults on a margin loan, the broker may, from time to time, offer and sell the
pledged shares. The selling stockholders and any other persons participating in
the sale or distribution of the shares will be subject to applicable provisions
of the Exchange Act, and the rules and regulations under such act, including,
without limitation, Regulation M. These provisions may restrict certain
activities of, and limit the timing of purchases and sales of any of the shares
by, the selling stockholders or any other such person. In the event that any of
the selling stockholders are deemed an affiliated purchaser or distribution
participant within the meaning of Regulation M, then the selling stockholders
will not be permitted to engage in short sales of common stock. Furthermore,
under Regulation M, persons engaged in a distribution of securities are
prohibited from simultaneously engaging in market making and certain other
activities with respect to such securities for a specified period of time prior
to the commencement of such distributions, subject to specified exceptions or
exemptions. In addition, if a short sale is deemed to be a stabilizing activity,
then the selling stockholders will not be permitted to engage in a short sale of
our common stock. All of these limitations may affect the marketability of the
shares.

          If a selling stockholder notifies us that it has a material
arrangement with a broker-dealer for the resale of the common stock, then we
would be required to amend the registration statement of which this prospectus
is a part, and file a prospectus supplement to describe the agreements between
the selling stockholder and the broker-dealer.

--------------------------------------------------------------------------------

Annex B


YAYI INTERNATIONAL INC.

Selling Securityholder Notice and Questionnaire

The undersigned beneficial owner of common stock (the “Common Stock”), of Yayi
International Inc., a Delaware corporation (the “Company”), understands that the
Company has filed or intends to file with the Securities and Exchange Commission
(the “Commission”) a Registration Statement for the registration and resale of
the Registrable Securities, in accordance with the terms of the Registration
Rights Agreement, dated as of _______________, 2010 (the “Registration Rights
Agreement”), among the Company and the Investors named therein. A copy of the
Registration Rights Agreement is available from the Company upon request at the
address set forth below. All capitalized terms used and not otherwise defined
herein shall have the meanings ascribed thereto in the Registration Rights
Agreement.

The undersigned hereby provides the following information to the Company and
represents and warrants that such information is accurate:

QUESTIONNAIRE

1.

Name.

      (a)

Full Legal Name of Selling Securityholder

                  (b)

Full Legal Name of Registered Holder (if not the same as (a) above) through
which Registrable Securities Listed in Item 3 below are held:

                  (c)

Full Legal Name of Natural Control Person (which means a natural person who
directly or indirectly alone or with others has power to vote or dispose of the
securities covered by the questionnaire):

                  2.

Address for Notices to Selling Securityholder:

               

Telephone:
____________________________________________________________________________
Fax:
_________________________________________________________________________________
Contact
Person:_________________________________________________________________________

--------------------------------------------------------------------------------




3.

Beneficial Ownership of Registrable Securities:


  Type and Principal Amount of Registrable Securities beneficially owned:      
         


4.

Broker-Dealer Status:


  (a)

Are you a broker-dealer?

Yes       No

Note:

If yes, the Commission’s staff has indicated that you should be identified as an
underwriter in the Registration Statement.


  (b)

Are you an affiliate of a broker-dealer?

Yes       No

  (c)

If you are an affiliate of a broker-dealer, do you certify that you bought the
Registrable Securities in the ordinary course of business, and at the time of
the purchase of the Registrable Securities to be resold, you had no agreements
or understandings, directly or indirectly, with any person to distribute the
Registrable Securities?

Yes       No

  Note:

If no, the Commission’s staff has indicated that you should be identified as an
underwriter in the Registration Statement.


5.

Beneficial Ownership of Other Securities of the Company Owned by the Selling
Securityholder.

Except as set forth below in this Item 5, the undersigned is not the beneficial
or registered owner of any securities of the Company other than the Registrable
Securities listed above in Item 3.

  Type and Amount of Other Securities beneficially owned by the Selling
Securityholder:          


--------------------------------------------------------------------------------


6.

Relationships with the Company:


  Except as set forth below, neither the undersigned nor any of its affiliates,
officers, directors or principal equity holders (owners of 5% of more of the
equity securities of the undersigned) has held any position or office or has had
any other material relationship with the Company (or its predecessors or
affiliates) during the past three years.       State any exceptions here:      
     

7.      The Company has advised each Selling Stockholder that it is the view of
the Commission that it may not use shares registered on the Registration
Statement to cover short sales of Common Stock made prior to the date on which
the Registration Statement is declared effective by the Commission, in
accordance with 1997 Securities and Exchange Commission Manual of Publicly
Available Telephone Interpretations Section A.65. If a Selling Stockholder uses
the prospectus for any sale of the Common Stock, it will be subject to the
prospectus delivery requirements of the Securities Act. The Selling Stockholders
will be responsible to comply with the applicable provisions of the Securities
Act and Exchange Act, and the rules and regulations thereunder promulgated,
including, without limitation, Regulation M, as applicable to such Selling
Stockholders in connection with resales of their respective shares under the
Registration Statement.

The undersigned agrees to promptly notify the Company of any inaccuracies or
changes in the information provided herein that may occur subsequent to the date
hereof and prior to the Effective Date for the Registration Statement.

Certain legal consequences arise from being named as a Selling Securityholder in
the Registration Statement and related prospectus. Accordingly, the undersigned
is advised to consult their own securities law counsel regarding the consequence
of being named or not being named as a Selling Securityholder in the
Registration Statement and the related prospectus.

By signing below, the undersigned consents to the disclosure of the information
contained herein in its answers to Items 1 through 6 and the inclusion of such
information in the Registration Statement and the related prospectus. The
undersigned understands that such information will be relied upon by the Company
in connection with the preparation or amendment of the Registration Statement
and the related prospectus. The undersigned hereby elects to include the
Registrable Securities owned by it and listed above in Item 3 (unless otherwise
specified in Item 3) in the Registration Statement.

--------------------------------------------------------------------------------

IN WITNESS WHEREOF the undersigned, by authority duly given, has caused this
Notice and Questionnaire to be executed and delivered either in person or by its
duly authorized agent.

Dated: ____________________________ Beneficial Owner:
___________________________       By: ______________________________________    
       Name:            Title:

PLEASE FAX A COPY OF THE COMPLETED AND EXECUTED NOTICE AND
QUESTIONNAIRE, AND RETURN THE ORIGINAL BY OVERNIGHT MAIL, TO:

Pillsbury Winthrop Shaw Pittman LLP
2300 N Street NW
Washington, D.C. 20037
Facsimile: 202.663.8007
Attn.: Qixiang Sun

--------------------------------------------------------------------------------

Annex C

Registration Rights Agreement
Investor Counterpart Signature Page

          The undersigned, desiring to: (i) enter into this Registration Rights
Agreement, dated as of _________________, 2010 (the “Agreement”), between the
undersigned, Yayi International Inc., a Delaware corporation (the “Company”),
and the other parties thereto, in or substantially in the form furnished to the
undersigned and (ii) purchase the securities of the Company appearing below,
hereby agrees to purchase such securities from the Company as of the Closing and
further agrees to join the Agreement as a party thereto, with all the rights and
privileges appertaining thereto, and to be bound in all respects by the terms
and conditions thereof.

          IN WITNESS WHEREOF, the undersigned has executed the Agreement as of
_____________________, 2010.

  Name and Address, Fax No. and Social Security No./EIN of Investor:            
                Fax No.: ___________________________________       Soc. Sec.
No./EIN: ___________________________       If a partnership, corporation, trust
or other business entity:       By:   ______________________________________    
       Name:            Title:   If an individual:               Signature      
Investment Amount: ________________________       Amount of Units to be  
Purchased:______________________


--------------------------------------------------------------------------------

ADDRESS FOR NOTICE

 

c/o:_____________________________________________

Street:___________________________________________

City/State/Zip:_____________________________________

Attention:_________________________________________

Tel:______________________________________________

DELIVERY INSTRUCTIONS
(if different from above)

 

c/o:_____________________________________________

Street:___________________________________________

City/State/Zip:_____________________________________

Attention:_________________________________________

Tel:______________________________________________

--------------------------------------------------------------------------------

Schedule A

SCHEDULE OF INVESTORS




Name

Investment
Amount
Principal
Amount of
Notes Number of
Shares Subject
to Series F
Warrants AMY J STEFANIK TTEE AMY J STEFANIK REVOCABLE TRUST U/A 2/6/01 $100,000
$100,000 12,500 ANDREW P COOK SUSAN R COOK $50,000 $50,000 6,250 ARNOLD WILLIAM
GOLDSCHLAGER NORA GOLDSCHLAGER TTEE THE GOLDSCHLAGER FAMILY TRUST U/A 6/24/04
$50,000 $50,000 6,250 ART KLEPPEN KIMBERLY KLEPPEN $100,000 $100,000 12,500
BARBARA HEARST $100,000 $100,000 12,500 BARBARA J PETERSON TTEE REV TR OF
BARBARA J PETERSON U/A 2/4/00 $70,000 $70,000 8,750 BARBARA S MEISTER TTEE THE
MEISTER NON-EXEMPT MARITAL TR U/A 11/17/83 $100,000 $100,000 12,500 BARBARA
SEIDEL TTEE BARBARA GALLUN SEIDEL RESIDUAL TRUST U/A 2/9/60 $50,000 $50,000
6,250 BARBARA SUE WILSON DAVID D WILSON TTEE THE BARBARA SUE WILSON U/A 8/23/94
$50,000 $50,000 6,250 BERT HUNTSINGER $50,000 $50,000 6,250 BRENT PAULGER
SHARISSA PAULGER $50,000 $50,000 6,250 BRIAN S BEHAN $50,000 $50,000 6,250 BRUCE
WALKER RAVENEL III $300,000 $300,000 37,500 BUCKTHORN LLC $50,000 $50,000 6,250
CARLOS A MERINO TTEE CARLOS ALFONSO MERINO REV LIVING TRUST, U/A 12/04/96
$50,000 $50,000 6,250 CAROLYN R LONG $60,000 $60,000 7,500 CHARLOTTE J BELASCO
$50,000 $50,000 6,250 CHRISTIANNA SEIDEL TTEE PROPERTY TRUST U/A 11/5/99 FBO
CHRISTIANNA SEIDEL $50,000 $50,000 6,250 CINDY J LEWIS TTEE CINDY J LEWIS DECL
OF TRUST U/A 3/11/93 $50,000 $50,000 6,250 COREY SHANNON MCNAMEE $50,000 $50,000
6,250 CYNTHIA KESSLER & JAMES KESSLER $50,000 $50,000 6,250 DAVID ALAN SCULLY
$100,000 $100,000 12,500 DAVID ARITA TOD $50,000 $50,000 6,250 DAVID BRISBIN
TTEE INNES/BRISBIN LIVING TRUST DATED 6/8/04 $100,000 $100,000 12,500 DAVID W
LARSON JENNIFER L LARSON $100,000 $100,000 12,500 DEBORAH FOREMAN TTEE DEBORAH D
FOREMAN TRUST U/A 9/29/94 $50,000 $50,000 6,250 DOUGLAS W JOHNSON TTEE DOUGLAS
WILLIAM JOHNSON REV TRST U/A 6/25/10 $50,000 $50,000 6,250 DR UZZI REISS MRS
YAEL REISS TTEE THE REISS FAMILY TRUST U/A 12/29/88 $50,000 $50,000 6,250 EVA
MARIE SALAS TTEE EVA M SALAS TRUST $50,000 $50,000 6,250 GAYLE M & DEBORAH
SANDERS TTEE THE GAYLE M SANDERS FAM TR REV TR, U/A 8/15/02 $100,000 $100,000
12,500 GEORGE FELDMAN $250,000 $250,000 31,250 GILBERT DOMINGUEZ TTEE DOMINGUEZ
TRUST U/A 3/3/05 $350,000 $350,000 43,750 HCR INVESTMENTS INC. $100,000 $100,000
12,500 HEIDI W KIENE KEVIN KIENE $100,000 $100,000 12,500 HEMANT KATHURIA P/ADM
H KATHURIA INVESTMENTS II P PLAN $50,000 $50,000 6,250


--------------------------------------------------------------------------------





Name

Investment
Amount
Principal
Amount of
Notes Number of
Shares Subject
to Series F
Warrants JACK ABRAMS MARGO ABRAMS TTEE JACK ABRAMS PENSION PLAN 1 $50,000
$50,000 6,250 JANET D RUSSELL TTEE JANET DICKINSON RUSSELL LIVING TR U/A 1/20/10
$50,000 $50,000 6,250 JEAN A DAVIDS-OSTERHAUS TTEE JEAN A DAVIDS-OSTERHAUS REV
U/A 10/03/07 $50,000 $50,000 6,250 JEFF ARCHIBALD $100,000 $100,000 12,500 JERRY
F MCWILLIAMS $50,000 $50,000 6,250 JIM GRIFFIN CUST DANIEL J GRIFFIN UTMA OH
$60,000 $60,000 7,500 JIM GRIFFIN CUST MICHELLE E GRIFFIN UTMA OH $60,000
$60,000 7,500 JIM ROBERT PUGH $50,000 $50,000 6,250 JIMMIE C WEST CAROLYN E WEST
$50,000 $50,000 6,250 JOHN A RUPP TTEE JOHN A RUPP TRUST U/A 3/9/07 $50,000
$50,000 6,250 JOHN D SMEAD $50,000 $50,000 6,250 JOSEPH MCCARTHY MIKI MCCARTHY
TOD $50,000 $50,000 6,250 JULIA L GRIFFIN $60,000 $60,000 7,500 KENNETH H NASS &
MAUREEN K NASS TTEE KENNETH H NASS & MAUREEN K NASS CHARITRUST U/A 6/7/05
$100,000 $100,000 12,500 KEVIN MOORE $50,000 $50,000 6,250 KK SWOGGER ASSET
MANAGEMENT, LP $80,000 $80,000 10,000 LARRY GUAGLIARDO TOD $70,000 $70,000 8,750
LAURA SMITH FORREST SMITH TTEE CONNELLY JOHNSON SMITH FAM TR U/A 4/2/09 $50,000
$50,000 6,250 MARC A PIERRE, P BARRAGAN P/ADM CENTER FOR PHYS HLTH 401K PSP MARC
PIERRE $50,000 $50,000 6,250 MARC BIENSTOCK JENNY I BIENSTOCK $50,000 $50,000
6,250 MARC W LEVIN SUSAN G LEVIN $50,000 $50,000 6,250 MARK A OSTERHAUS TTEE THE
MARK A OSTERHAUS REV TR U/A 10/31/07 $50,000 $50,000 6,250 MARK DUGGER P/ADM THE
ALLSTATES DRYWALL INC EE ST $50,000 $50,000 6,250 MARK EDWARD SMEAD TTEE MARK E
SMEAD REVOC LIVING TRUST U/A 11/17/95 $100,000 $100,000 12,500 MARK STERIN
$70,000 $70,000 8,750 MAUREEN K NASS KENNETH H NASS TTEE MAUREEN K NASS LIVING
TRUST U/A 5/16/05 $50,000 $50,000 6,250 MICHAEL J HANRATTY LYNSAY F HANRATTY
$100,000 $100,000 12,500 MICHAEL SCULLY $100,000 $100,000 12,500 MITCHELL MARTIN
DEBORAH MARTIN $50,000 $50,000 6,250 NANCY L BENSON TTEE THE NANCY L BENSON
LIVING TRUST U/A 11/11/02 $50,000 $50,000 6,250 N E APPERSON, P MCEACHERN TTEE
NORMAN E APPERSON AND PAMELA MCEACHERN TR, U/A 7/22/96 $100,000 $100,000 12,500
NFS/FMTC IRA FBO DIANE D SPOLUM $200,000 $200,000 25,000 NFS/FMTC IRA FBO HOWARD
W WAHL $100,000 $100,000 12,500 NFS/FMTC IRA FBO LEONARD SIEGEL $50,000 $50,000
6,250 NFS/FMTC IRA FBO LYNN HAVLIK $50,000 $50,000 6,250 NFS/FMTC IRA FBO ROYCE
V JACKSON $100,000 $100,000 12,500 NFS/FMTC IRA FBO ROBERT STEPHEN ADAMS
$100,000 $100,000 12,500 NFS/FMTC ROLLOVER IRA FBO ANDRES KEICHIAN $50,000
$50,000 6,250 NFS/FMTC ROLLOVER IRA FBO BERTRAND BROOKS CARDER $50,000 $50,000
6,250 NFS/FMTC ROLLOVER IRA FBO DONALD T GLASER JR $50,000 $50,000 6,250


--------------------------------------------------------------------------------





Name

Investment
Amount
Principal
Amount of
Notes Number of
Shares Subject
to Series F
Warrants NFS/FMTC ROLLOVER IRA FBO EDWIN BRUNO KAEHLER $50,000 $50,000 6,250
NFS/FMTC ROLLOVER IRA FBO JAMES A TAMBORELLO $100,000 $100,000 12,500 NFS/FMTC
ROLLOVER IRA FBO JERRY R SPEAKS $50,000 $50,000 6,250 NFS/FMTC ROLLOVER IRA FBO
LYNN ROLLINS STULL $50,000 $50,000 6,250 NFS/FMTC ROLLOVER IRA FBO RALPH DALE
EDSON $100,000 $100,000 12,500 NFS/FMTC ROLLOVER IRA FBO RICHARD DAVIS MOORE
$40,000 $40,000 5,000 NFS/FMTC ROLLOVER IRA FBO ROBERT M WEISSBERG $50,000
$50,000 6,250 NFS/FMTC ROLLOVER IRA FBO RONALD ALLEN MCCANN $50,000 $50,000
6,250 NFS/FMTC ROLLOVER IRA FBO TODD HOWARD OVERGARD $50,000 $50,000 6,250
NFS/FMTC ROTH IRA FBO HELEN ERSKINE $50,000 $50,000 6,250 NFS/FMTC ROTH IRA FBO
VIRGINIA C ADAMS $50,000 $50,000 6,250 NFS/FMTC SEP IRA FBO CARTER LAREN
$100,000 $100,000 12,500 NFS/FMTC SEP IRA FBO GERALD E MANWILL $50,000 $50,000
6,250 NFS/FMTC SEP IRA FBO GERALD MONA $50,000 $50,000 6,250 NORMAN S KRAMER &
LINDA L KRAMER $50,000 $50,000 6,250 OLEKSANDR TUMKO OKSANA TUMKO $50,000
$50,000 6,250 PETER D SCHIFF $200,000 $200,000 25,000 POINT AUX CHENES, LLC
$50,000 $50,000 6,250 POM INVESTMENTS LLC $100,000 $100,000 12,500 PRASAD REALTY
CORP $50,000 $50,000 6,250 QUINCY MURPHY INC $50,000 $50,000 6,250 R STEVEN
SMITH $100,000 $100,000 12,500 RICHARD GRIFF JACKIE GRIFF $150,000 $150,000
18,750 RICHARD P ANTHONY III & KIMBERLY J ANTHONY $50,000 $50,000 6,250 RICHARD
POTAPCHUK $300,000 $300,000 37,500 ROBERT L BISHOP TOD FRANCINE BISHOP $50,000
$50,000 6,250 ROBERT T FOSS MARGARET FOSS TTEE ROBERT T & MARGARET FOSS REV TR
U/A 3/31/04 $60,000 $60,000 7,500 SCOTT & MISTY DAVIES TTEE THE SCOTT & MISTY
DAVIES LIVING TR, U/A 6/28/07 $80,000 $80,000 10,000 SCOTT R GRIFFIN $60,000
$60,000 7,500 SHELBY JORDAN, BECKY JORDAN $50,000 $50,000 6,250 SKEE GOEDHART
TTEE THE PARACELSUS REVOCABLE TRUST U/A 7/25/97 $50,000 $50,000 6,250 STEPHEN
RASKIN P/ADM DREW & RASKIN P/S PLAN FBO STEPHEN RASKIN $100,000 $100,000 12,500
STEVE & COLLEEN HOKE TTEE HOKE LIVING TRUST U/A 4/19/02 $50,000 $50,000 6,250
STEVEN JAY EPSTEIN $50,000 $50,000 6,250 SUSAN C CULLEN $50,000 $50,000 6,250
THOMAS L INGRAM CARISSA INGRAM TTEE INGRAM LIVING TRUST U/A 11/2/05 $50,000
$50,000 6,250 TIMOTHY CRANE TTEE TIMOTHY R CRANE TRUST U/A 12/6/04 $100,000
$100,000 12,500 TRISHA L FRERES THEODORE KYLE FRERES TTEE TRISHA L FRERES LIVING
TRUST U/A 12/20/04 $50,000 $50,000 6,250 WALTER FRIESEN $80,000 $80,000 10,000
WILLIAM A KARGES JR TTEE KARGES REVOC INTERVIVOS TRUST U/A 4/29/85 $50,000
$50,000 6,250 WILLIAM BRADLEY P/ADM BRADLEY ANESTHESIOLOGY PSP $50,000 $50,000
6,250 WILLIAM J CYR $70,000 $70,000 8,750 WILLIAM TEN BRINK TTEE TEN BRINK TRUST
U/A 10/2/86 $90,000 $90,000 11,250


--------------------------------------------------------------------------------





Name

Investment
Amount
Principal
Amount of
Notes Number of
Shares Subject
to Series F
Warrants WILLIAM WILEY MARIANNE WILEY TTEE WILEY FAMILY LIVING TRUST U/A 7/19/95
$60,000 $60,000 7,500 TOTALS $8,920,000  $8,920,000 1,115,000


--------------------------------------------------------------------------------